Citation Nr: 0411381
Decision Date: 04/30/04	Archive Date: 10/04/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-16 351	)	DATE AUG 13 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


ORDER


     The following corrections are made in a decision issued by the Board in this case on April 30, 2004:

The Order on page 20 is corrected to read also that Service connection for bilateral hearing loss is denied.



		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0411381	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-16 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for vasomotor rhinitis due 
to facial injury.  

2.  Entitlement to service connection for a skull fracture.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

5.  Entitlement to service connection for weakness of the right 
side of the body due to head injury.  

6.  Entitlement to service connection for memory loss due to head 
injury.  

7.  Entitlement to an initial evaluation in excess of 10 percent 
for numbness of the 5th cranial nerve on the right side of the 
face.  

8.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a head injury with headaches.  

9.  Entitlement to an initial compensable evaluation for residuals 
of fractures to the mandible and maxilla.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from June 1978 to May 1981.  

This appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi 
in which the RO denied the veteran's claims of entitlement to 
service connection for sinus condition due to facial injury, a 
skull fracture, bilateral hearing loss, residuals of a neck 
injury, weakness of the right side of the body due to head injury 
and memory loss due to head injury.  The RO granted the veteran's 
claims of entitlement to service connection for numbness of the 
5th cranial nerve on the right side of the face, assigning a 10 
percent evaluation, residuals of a head injury with headaches, 
assigning a 10 percent evaluation and residuals of fractures to 
the mandible and maxilla, assigning a noncompensable evaluation.  


FINDINGS OF FACT

1.  There is competent medical evidence that the veteran's 
vasomotor rhinitis is the result of head trauma sustained in 
active service.  

2.  The veteran has not been shown by competent medical evidence 
to have a skull fracture.  

3.  There is competent medical evidence that the veteran does not 
have bilateral hearing loss.

4.  There is competent medical evidence that the veteran's 
degenerative disc disease of the cervical spine was accelerated 
due to his in-service injury.  

5.  The veteran does not have weakness of the right side of the 
body attributable to a to head injury during service.  

6.  The veteran does not have memory loss attributable to a to 
head injury during service.  

7.  Numbness of the 5th cranial nerve on the right side of the 
face is currently manifested by loss of sensory function over the 
right supraorbital and zygomatic region, anesthesia of the right 
supraorbital area and paresthesias of the right infraorbital 
region and significant hyperemia.  

8.  The veteran is presently receiving the maximum rating possible 
for headaches and dizziness due to brain trauma without evidence 
of multi-infarct dementia associated with the brain trauma under 
Diagnostic Code 8045.  

9.  The service connected residuals of a head injury with 
headaches is manifested by a constant headache, which was 
primarily nasal and frontal, more right sided, mostly dull, waxed 
and waned and tended to move around from more nasal to more 
orbital to deep in his head and was made worse by significant 
nasal congestion, heavy pressure and light.  

10.  The service connected residuals of fractures to the mandible 
and maxilla causes no limitation of jaw motion, no painful motion, 
and no significant impairment.  


CONCLUSIONS OF LAW

1.  Vasomotor rhinitis was incurred in active service.  38 
U.S.C.A. §§ 1131, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

2.  A skull fracture was not incurred during the veteran's active 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103A, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2003).

3.  Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2003).

4.  Degenerative disc disease of the cervical spine was aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2003).

5.  Weakness of the right side of the body was not incurred in or 
aggravated by the veteran's active military service.  38 U.S.C.A. 
§§ 1131, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

6.  Memory loss due to head injury was not incurred in or 
aggravated by the veteran's active military service.  38 U.S.C.A. 
§§ 1131, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

7.  The criteria for an initial rating in excess of 10 percent for 
numbness of the 5th cranial nerve on the right side of the face 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, Part 
4, § 4.124a, Diagnostic Code 8405 (2003).  

8.  The criteria for an initial rating in excess of 10 percent for 
residuals of a head injury with headaches have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, § 4.124a, Diagnostic 
Codes 8045, 8100 (2002).  

9.  Residuals of fractures to the mandible and maxilla are 
noncompensably disabling.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, Part 
4, § 4.150, Diagnostic Codes 9999, 9905 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records show that the veteran suffered a football 
injury in September 1979.  The diagnoses were fracture, open, 
zygoma, minimally displaces, no artery of nerve involved, treated 
and improved; fracture, open, maxilla, right posterior segment 
including molar and bicuspid teeth, the right posterior and middle 
superior nerves were involved by clinical examination, resolving 
at discharge; fracture, closed, right subcondylar, displaced, no 
artery or nerve involved, treated and improved.  The veteran's 
service connection and initial evaluation claims originate from 
this in-service football injury.  

I.  Service Connection  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 
498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Alternatively, the nexus between service 
and the current disability can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 (1997); McCormick 
v. Gober, 14 Vet. App. 39 (2000).

Establishing direct service connection for a disability that was 
not clearly present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  For some factual issues, 
competent lay evidence may be sufficient.  Lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. at 
469.  However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit, 5 Vet. App. at 93.  

A.  Vasomotor Rhinitis Due To Facial Injury  

The September 1979 in-service radiology report revealed a fracture 
of the right lateral maxilla sinus wall.  

The November 2001 CT scan of the veteran's sinuses revealed that 
no abnormalities were demonstrated.  The August 2002 VA 
examination impression was significant vasomotor rhinitis.  The VA 
examiner opined that this was a posttraumatic chronic rhinitis.  
The November 2002 VA examination impressions included significant 
hyperemia and medial displacement of the right turbinates with 
nasal construction on the right side.  It was the examiner's 
impression that the nasal obstruction was secondary to the 
veteran's original traumatic injury.  

The Board notes that the VA examiner's opinion (when read in the 
light most favorable to the veteran) indicated that the veteran's 
vasomotor rhinitis was the result of trauma in service.  
Accordingly, the Board finds that after resolving all doubt in the 
veteran's favor the evidence supports a grant of service 
connection for vasomotor rhinitis.  38 C.F.R. § 3.102.  

B.  A Skull Fracture  

Upon consideration of all the evidence of record, the Board finds 
that the veteran does not have a skull fracture.  Service medical 
records show that in September 1979 the radiology report revealed 
that no skull fractures were seen.  The February 1980 skull x-ray 
revealed that no significant abnormalities were noted.  In the 
absence of proof of a present disability there is no basis on 
which to grant service-connection.  See Degmetich v. Brown, 104 
F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation purposes); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of 
present disability there can be no valid claim).

Accordingly, as there is no competent medical evidence 
establishing that the veteran suffered a skull fracture his claim 
must be denied.  In reaching this decision the Board considered 
the benefit- of-the-doubt rule, but since the preponderance of the 
evidence is against the veteran's claim, this doctrine does not 
apply.  38 U.S.C. § 5107(b). Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

C.  Bilateral Hearing Loss  

At the August 2002 VA examination the veteran's hearing was 
grossly within normal limits.  In the absence of proof of a 
present disability there is no basis on which to grant service-
connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997) 
(interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes); see also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of present 
disability there can be no valid claim).  

Accordingly, as there is no competent medical evidence 
establishing that the veteran currently has bilateral hearing loss 
his claim must be denied.  In reaching this decision the Board 
considered the benefit- of-the-doubt rule, but since the 
preponderance of the evidence is against the veteran's claim, this 
doctrine does not apply.  38 U.S.C. § 5107(b). Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  

D.  Degenerative Disc Disease Of The Cervical Spine  

Service medical records show that in September 1979 the radiology 
report revealed a normal cervical spine.  The September 1979 
service medical record impression was cervical sprain.  

The November 2002 MRI of the veteran's cervical spine revealed 
loss of the normal lordotic curve.  There were degenerative 
changes and bulging at discs at multiple levels.  While the 
central canal is somewhat narrowed there was no cord effacement.  
Similarly, there was foraminal narrowing at multiple levels 
without root encroachment.  The VA examiner opined that it was 
likely that the degenerative changes in the cervical spine were 
accelerated due to his injury.  

The Board notes that the VA examiner's opinion (when read in the 
light most favorable to the veteran) indicated that the veteran's 
degenerative disc disease of the cervical spine was aggravated by 
the trauma in service.  Accordingly, the Board finds that after 
resolving all doubt in the veteran's favor the evidence supports a 
grant of service connection for degenerative disc disease of the 
cervical spine.  38 C.F.R. § 3.102.  


E.  Weakness Of The Right Side Of The Body Due To Head Injury  

Service medical records show that the veteran was seen for 
complaints of right-sided weakness in November 1979.  The 
diagnosis was post concussion syndrome.  The March 1980 
impressions included right-sided arm and leg weakness and 
subjective decrease in sensation.  

The November 2002 VA examiner opined that he could not correlate 
the type of injury, anesthesia of the right suporaorbital area and 
paresthesias of the right infrarorbital region, with right sided 
weakness of his body.  The November 2002 VA neurological examiner 
noted that the veteran had subjective complaints of weakness 
without objective findings other than give-way due to pain.  

After review of the cervical spine MRI the November 2002 VA 
neurological examiner indicated that while the veteran had 
multiple subjective complaints there was little evidence of 
structural damage to the nervous system related to his in-service 
injury.  The Board recognizes that the veteran has complaints of 
weakness of the right side of his body, however, there is no 
diagnosis or underlying malady.  Weakness of the right side of the 
body alone does not in and of itself constitute a disability for 
which service connection may be granted.  The Court has held that 
pain alone, without a diagnosed or underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  So inasmuch as there is 
no medical evidence of record confirming the veteran actually 
currently has a right side neurological disability, his claim for 
service connection must be denied.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability . . 
.")  Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  


F.  Memory Loss Due To Head Injury  

Service medical records do not show that the veteran was seen for 
or complained of memory loss.  

The November 2002 VA examiner indicated that the veteran's 
complaints of poor concentration / memory loss could have resulted 
from closed head injury.  The VA examiner requested a MRI to see 
if there were any signs of residual brain injury that supported 
the veteran's subjective complaints.  The November 2002 VA MRI of 
the brain was unremarkable.  

The Board notes that the veteran has complained of memory loss, 
however, there are no diagnosis or underlying malady.  Memory loss 
alone does not in and of itself constitute a disability for which 
service connection may be granted.  The Court has held that pain 
alone, without a diagnosed or underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  So inasmuch as there is no medical 
evidence of record confirming an objective diagnosis or malady 
associated with memory loss the veteran's claim for service 
connection must be denied.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .")  Also 
found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

II.  Initial Evaluations 

Disability evaluations are determined by comparing the symptoms 
the veteran is presently experiencing with criteria set forth in 
the VA's Schedule for Rating Disabilities-which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  In evaluating the veteran's request for an 
increased rating, the Board considers the medical evidence of 
record.  In so doing, it is our responsibility to weigh the 
evidence before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 
(2003).  

The veteran is appealing the original assignments of disability 
evaluations following awards of service connection.  In such a 
case, it is not the present levels of disability which are of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

The Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2003) in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where circumstances 
are presented which the Director of the VA's Compensation and 
Pension Service might consider exceptional or unusual.  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the record 
with these mandates in mind, the Board finds no basis for further 
action on this question.  

A.  Numbness Of The 5th Cranial Nerve On The Right Side Of The 
Face  

Service connection for numbness of the 5th cranial nerve on the 
right side of the face was granted in a January 2003 rating 
decision and assigned a 10 percent evaluation under Diagnostic 
Code 8405.  38 C.F.R. § 4.124a (2003).  Diagnostic Code 8405 is 
used to rate neuralgia of the fifth, or trigeminal, cranial nerve.  

For neurological conditions and convulsive disorders with the 
exceptions noted, disability from neuralgia and its' residuals may 
be rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  Consider 
especially psychotic manifestations, complete or partial loss of 
use of one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral manifestations, 
etc., referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, moderate, 
severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 
4.124a (2003).  

A 10 percent evaluation is warranted for moderate incomplete 
paralysis of the fifth (trigeminal) cranial nerve.  A 30 percent 
evaluation is warranted for severe incomplete paralysis of the 
fifth (trigeminal) cranial nerve.  A 50 percent evaluation is 
warranted for complete paralysis of the fifth (trigeminal) cranial 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205 (2003).  

The November 2002 VA examination revealed that the veteran's gait 
and station were fair with heal and toe walk.  The veteran could 
tandem but had some difficulty.  Discs were sharp and fundi 
unremarkable, there was no nystagmus.  There was decrease to 
temperature sensation (-75 percent) right fifth cranial nerve, 
maxillary division and fifth cranial nerve, mandibular division.  
Motor examination showed normal tone, bulk, dexterity and 
coordination.  There was give-way weakness in the proximal upper 
extremities due to pain and poor effort in distal motor testing.  
Sensory was subjectively diminished to temperature on the right by 
30-40 percent, more so in the upper extremity.  Vibration and 
sense was normal.  Reflexes were normal and equal.  There were 
subjective complaints of sensory loss in the lower division of the 
fifth nerve on the right, which could have resulted from facial 
trauma.  MRI of the brain was unremarkable.  

The evidence in this case shows that numbness of the 5th cranial 
nerve on the right side of the face is manifested by loss of 
sensory function over the right supraorbital and zygomatic region, 
some mild decreased function over the infraorbital region, 
anesthesia of the right supraorbital area and paresthesias of the 
right infraorbital region, significant hyperemia and some 
restriction of ocular mobility and complaints of intermittent 
diplopia.  

A review of the evidence demonstrates that the veteran does not 
have speech disturbance or impairment of vision related to his 
trigeminal neuralgia.  At the August 2002 VA examination there was 
no noticed poor speech or mastication interference.  The December 
2002 VA dental examination revealed there was no noticeable speech 
or mastication interference.  At the November 2002 VA neurological 
examination vision was fairly full, but the veteran was unable to 
bury the sclera right eye on right gaze.  There was an enophoria 
on the right.  Pupils were round and reactive.  There was some 
restriction of ocular mobility and complaints of intermittent 
diplopia that could have resulted from blow out fracture.  The 
November 2002 VA opthmatological examination revealed that the 
veteran had a mild degree of astigmatism refractive error in both 
eyes for which glasses would be of benefit.  The veteran's eye 
examination was otherwise within normal limits with no detectable 
squeal from the reported injury.  

There is evidence in the record that there is impairment in 
movement of the right side of the face.  The August 2002 VA 
examination of the temporomandibular joint revealed that there was 
a loss of sensation to the right temporal region involving the 
fifth cranial nerve.  There was a slight decrease in sensitivity 
over the skin of the face on the right supraorbital region.  At 
the November 2002 VA examination the veteran had loss of sensory 
function over the right supraorbital and zygomatic region.  He 
also had some mild decreased function over the infraorbital 
region.  The veteran had anesthesia of the right supraorbital area 
and paresthesias of the right infraorbital region.  The November 
2002 VA examiner found no persistent dislocated fractures.  The 
veteran had significant hyperemia and medial displacement of the 
right turbinates with nasal construction on the right side.  
However, at the August 2002 VA examination the veteran reported 
that he was able to chew and eat well.  

In the absence of symptoms such as speech disturbance, impairment 
of vision or other indicia of severe incomplete paralysis, a basis 
for an evaluation greater than 10 percent for the veteran's 
numbness of the 5th cranial nerve on the right side of the face is 
not in order.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  The 
evidence is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A.  § 5107.  

B.  Residuals Of A Head Injury With Headaches  

Service connection for residuals of a head injury with headaches 
was granted in a January 2003 rating decision and assigned a 10 
percent evaluation under Diagnostic Codes 8045 and 8100.  38 
C.F.R. § 4.124a (2003).  Diagnostic Code 8045 is used to rate 
brain disease due to trauma and Diagnostic Code 8100 is used to 
rate migraine headaches.  

Where there is brain disease due to trauma, with purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to the 
brain, rating will be effected under the diagnostic codes 
specifically dealing with such disabilities, with citation of a 
hyphenated diagnostic code.  38 C.F.R. § 4.124a, Diagnostic Code 
8045.  Purely subjective complaints, such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  Id.  
This 10 percent rating will not be combined with any other rating 
for a disability due to brain trauma.  Id.  Ratings in excess of 
10 percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of multi-
infarct dementia associated with brain trauma.  Id.  

Diagnostic Code 8100 is used to rate migraine headaches.  
Migraines with characteristic prostrating attacks averaging one in 
2 months over last several months warrants a 10 percent rating.  
Migraines with characteristic prostrating attacks occurring on an 
average once a month over last several months warrant a 30 percent 
evaluation.  Migraines with very frequent completely prostrating 
and prolonged attacks productive of severe economic inadaptability 
warrant a 50 percent evaluation.  38 C.F.R. § 4.124a (2003).  

Upon VA examination, in August 2002, the veteran was alert and in 
no distress.  There were no lesions or abnormalities about his 
head.  The November 2002 VA examiner could palpate no lesions or 
abnormalities of the skull.  The VA examiner did not palpate any 
dislocated or nonunion fractures of the orbits, orbital rims or 
zygomatic arches.  

Based upon the evidence of record, the Board finds that the 
veteran is presently receiving the maximum schedular rating 
possible for headaches and dizziness due to brain trauma without 
evidence of multi-infarct dementia associated with the brain 
trauma.  Thus, VA law prohibits higher or separate schedular 
ratings under Diagnostic Code 8045.  38 C.F.R. § 4.124a (2003).  

After reviewing the entire record, the Board finds that the 
preponderance of the evidence is against a higher evaluation for 
post-concussion headaches under Diagnostic Code 8100.  At the 
August 2002 VA examination the veteran reported that his headaches 
were primarily nasal and frontal.  The headaches were made worse 
by significant nasal congestion and heavy pressure.  At the 
November 2002 VA examination the veteran reported that he had a 
constant headache.  The headache was more right sided although he 
could not quite localize it.  It was mostly dull but may become 
sharp.  The headaches waxed and waned and tended to move around 
from more nasal to more orbital to deep in his head.  Light seemed 
to make the pain worse.  Pressure on his eyes seemed to reduce the 
pain.  The veteran may get nauseated with the headache.  The 
assigned 10 percent rating reflects the current disability 
picture.  

Objective evidence of completely prostrating and prolonged attacks 
has not been presented.  The November 2002 VA examination 
assessment was posttraumatic headaches but rarely debilitating.  
The CT scan of the head was unremarkable.  Consequently, this 
evidence does not suggest that the veteran's post-concussion 
headaches are of such frequency and intensity to be considered 
characteristic-prostrating attacks as required for a 30 percent 
rating under Diagnostic Code 8100.  Under such circumstances, an 
increased evaluation for service-connected residuals of a head 
injury with headaches is not warranted.  

Accordingly, no more than a 10 percent rating is warranted for the 
service-connected residuals of a head injury with headaches.  In 
this regard the evidence is not in equipoise, but is against a 
higher rating.  Thus the benefit of the doubt cannot be applied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.  App. 49 
(1991).  

C.  Residuals Of Fractures To The Mandible And Maxilla  

Service connection for residuals of fractures to the mandible and 
maxilla was granted in a January 2003 rating decision and assigned 
a non-compensable evaluation under Diagnostic Codes 9999 and 9905.  
38 C.F.R. § 4.150 (2003).  Diagnostic Code 9999 is used to 
identify dental and oral disabilities that are not specifically 
listed in the Schedule, but are rated by analogy to similar 
disabilities under the Schedule.  There is no diagnostic code for 
residuals of fractures to the mandible and maxilla, so this 
disability has been rated analogously using the criteria of 
Diagnostic Code 9905 for temporomandibular articulation limited 
motion.  

A 40 percent evaluation is assigned when inter-incisal range of 
motion is limited from 0 to 10 millimeters (mm); a 30 percent 
evaluation is assigned when articulation is limited from 11 to 20 
mm; a 20 percent evaluation is assigned when articulation is 
limited from 21 to 30 mm; and, a 10 percent evaluation is assigned 
when articulation is limited from 31 to 40 mm or the range of 
lateral excursion is limited from 0 to 4 mm.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  

The United States Court Of Appeals For Veterans Claims (Court) has 
held that, when a diagnostic code provides for compensation based 
solely upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray the 
extent of functional loss due to pain on use or due to flare-ups.  
See DeLuca v. Brown, 8 Vet.  App. 202 (1995).  Diagnostic Code 
9905 is a code that considers range of motion.  A rating must be 
coordinated with the impairment of function.  38 C.F.R. § 4.21.  
Accordingly, the Board finds that the Court's decision in DeLuca 
is applicable to the case at hand.  See also Johnson v. Brown, 9 
Vet. App. 7 (1996).  

The August 2002 VA examination of the temporomandibular joint 
revealed a left lateral excursion of the mandible of 11 mm and a 
right lateral excursion of 9 mm.  There was a protrusive excursion 
of the mandible of 9 mm.  There was no noticed poor speech or 
mastication interference.  There was no displacement of the 
mandible on closure and / or occlusion.  Occlusion was good, no 
lesions or abnormalities were noted.  There were no scars in and 
around the maxilla and mandible.  There were no intraoral lesions.  
There were no muscle injury or loss of oral or perioral tissues 
other than the teeth or the periodontium.  There were no 
prosthetic devices present.  There was no bone loss.  There were 
no abnormalities seen on the radiograph.  

At the November 2002 VA examination the maxilla and mandibular 
arches were all stable and there was good occlusions.  The 
remaining oral cavity was negative.  

The December 2002 VA dental examination revealed a left lateral 
excursion of the mandible of 11 mm and right lateral excursion of 
9 mm.  There was a vertical excursion of the mandible of 46 mm.  
There was a protrusive excursion of the mandible of 9 mm.  There 
was no displacement of the mandible on closure and /or occlusion.  
There were no scars present in / around the maxilla and mandible.  
There were no intraroral lesions.  There was no muscle injury.  
There was no loss of oral or perioral tissues other than the teeth 
or the periodontium.  There were no prosthetic devices present.  
There was no bone loss.  There were no abnormalities seen on the 
radiograph.  

As noted above, the regulations provide for evaluating 
temporomandibular joint syndrome on the basis of limitation of 
motion.  The August 2002 VA examination of the temporomandibular 
joint revealed that in the oral cavity there was good mobility of 
the lower jaw both vertically and horizontally.  At the November 
2002 VA examination there was good vertical and lateral mobility 
of the mandible.  The VA examiner found no limitations in 
mandibular motion.  The Board finds that, considering all of the 
medical evidence, the criteria of the rating schedule for a 
compensable rating for residuals of fractures to the mandible and 
maxilla have not been met at any time during the appeal period.  

The August 2002 VA examination of the temporomandibular joint 
revealed a vertical excursion of the mandible of 46 mm with no 
clicking, popping or crepitus on opening or closing.  There was no 
palpable tenderness to the muscles on mastication.  The December 
2002 VA dental examination revealed that there was no clicking, 
popping, or crepitus present.  There was no noticeable speech or 
mastication interference.  There was no palpable tenderness to the 
muscles of mastication.  The Board finds further that in the 
absence of evidence of any painful jaw motion, or popping or 
clicking, a compensable evaluation is not warranted under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca v. 
Brown, 8 Vet.  App. 202 (1995).  

The Board finds that the preponderance of the evidence is against 
the veteran's claim and that, therefore, the provisions of § 
5107(b) are not applicable.  A compensable rating for residuals of 
fractures to the mandible and maxilla is denied.  

III.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or after 
the date of enactment, or filed before the date of enactment and 
not yet final as of that date.

The final rule implementing the VCAA was published on August 29, 
2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by the VA as of that 
date, with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of claims 
to reopen previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he or 
VA bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was notified of the information necessary 
to substantiate his claims by means of the discussion in the June 
2002 RO letter.  Specifically, in the June 2002 RO letter the RO 
informed the appellant of the following: 1.) What the appellant 
should know about the claims; 2.) VA's duty to notify the 
appellant about the claims; 3.) VA's duty to assist the appellant 
with obtaining evidence for the claims; 4.) What must the evidence 
show to establish entitlement; 5.) What evidence the RO requested 
to support the appellant's claims and 6.) What evidence the RO had 
to support the appellant's claims.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board observes that VA's Office of General Counsel has 
determined that the fourth element of the notice requirement as 
proposed in Pelegrini v. Principi, 17 Vet. App. 412 (2004) is 
dictum and not binding on VA.  That is, General Counsel has opined 
that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) do not 
require VA to send additional notice in order to request that a 
claimant provide any evidence in his possession pertaining to the 
claim, and do not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate the 
claim.  See VAOPGCPREC 1-04 (February 24, 2004).  This opinion is 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 14.507 (2003).  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the appellant was afforded VA medical examinations in August 
2002, November 2002 and December 2002.  In addition, the RO 
obtained the veteran's service medical records and his post 
service private and VA medical records.  There is no indication 
that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case have 
been properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which shows 
substantial compliance with the notice and assistance provisions 
of the new legislation the Board finds no prejudice to the 
appellant by proceeding with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent development 
required under VCAA and the implementing regulations, the RO 
notified the appellant of his right to submit evidence.  It would 
not breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal. 


ORDER

Service connection for vasomotor rhinitis is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Service connection for a skull fracture is denied.  

Service connection for degenerative disc disease of the cervical 
spine is granted, subject to the laws and regulations governing 
the payment of monetary benefits.

Service connection for weakness of the right side of the body due 
to head injury is denied.  

Service connection for memory loss due to head injury is denied.  

An initial evaluation in excess of 10 percent for numbness of the 
5th cranial nerve on the right side of the face is denied.  

An initial evaluation in excess of 10 percent for residuals of a 
head injury with headaches is denied.  

An initial compensable evaluation for residuals of fractures to 
the mandible and maxilla is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



